PER CURIAM.
Francisco Martinez appeals his convictions for armed carjacking, armed robbery, armed kidnapping, and burglary. Appellate counsel has filed a memorandum brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
Appellant has filed a pro se brief in which he contends that only five of the six jurors agreed to the verdict. The transcript indicates that the jurors were polled, but only records the responses of five of the jurors. The inquiry and response as to the sixth juror is not mentioned in the transcript.
The clerk’s minutes that are part of the record on appeal indicate that all of the jurors concurred in the verdict. Upon inquiry by this court, appellate counsel consulted trial counsel for defendant. Trial counsel’s recollection was that all of the jurors concurred in the verdict and no juror expressed disagreement with the verdict. We are therefore convinced that the clerk’s courtroom minutes are correct and that appellant’s pro se argument is based on a transcription error by the court reporter. Consequently, there is no merit to the appellant’s argument on this point. There is likewise no merit to the appellant’s argument related to the Vienna Convention on Consular Relations.
Affirmed.